IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MATTHEW FELDMAN,                          : No. 292 MAL 2019
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
PENNSYLVANIA COMMISSION ON                :
CRIME AND DELINQUENCY,                    :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

     AND NOW, this 24th day of September, 2019, the Petition for Allowance of Appeal

is DENIED.